Citation Nr: 1807087	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  06-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded by the Board for additional development in October 2013.  In a June 2017 rating decision, during the pendency of this appeal, the RO granted service connection for generalized anxiety disorder, effective September 27, 2005.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Following the October 2013 Board remand, the RO granted service connection for generalized anxiety disorder in a June 2017 rating decision.


CONCLUSION OF LAW

As to the issue of service connection for generalized anxiety disorder, there remains no question of fact or law to be decided by the Board.  38 U.S.C. §§ 7104(a), 7105 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  In the present case, the RO granted service connection for generalized anxiety disorder in a June 2017 rating decision.  The effective date for this grant of service connection was September 27, 2005, the date of the claim for benefits.  This grant of service connection constitutes a full grant of benefits sought on appeal as to this issue.  Therefore, there remains no question of fact or law for the Board to decide with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the instant appeal for service connection for an acquired psychiatric condition (now service-connected generalized anxiety disorder), and it is therefore dismissed.  See 38 U.S.C. 
§ 7104(a) (providing that the Board decides actual "questions in a matter").


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric condition is dismissed.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


